Citation Nr: 1211719	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  99-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a urinary, kidney, and bladder disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The Veteran had active service from April 1969 to March 1970.  He also served in the Virginia Army National Guard (ARNG) from November 1975 to November 1976 and from January 1978 to July 1979, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which in pertinent part, denied service connection for a psychiatric disorder and for a urinary, kidney, and bladder disorder.  The RO also issued rating decisions in January 1996 and October 1997 confirming the previous denial of those claims. 

In July 2000, the Board issued a decision denying the benefits sought on appeal.  In April 2002, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the claims, pursuant to a March 2002 Joint Motion for Remand (JMR), for appropriate notification and development pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  In October 2002, acting pursuant to 38 C.F.R. § 19.9(a)(2), the Board ordered additional development, but after that regulation was ruled invalid, see Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board remanded the claim in October 2003 for the RO to complete such development.

In February 2006, the Board issued another decision in this case denying each of the Veteran's claims.  He also appealed that decision to the Court, which, pursuant to a December 2007 JMR, vacated the Board's February 2006 decision and remanded the case for further action.  That JMR noted that the Veteran had not been provided proper notice in accordance with Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), and Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Accordingly, the Board remanded the case in May 2008 and in June 2008. 

Subsequently, in October 2008, the Board issued another decision denying, in pertinent part, the Veteran's claims for service connection for a psychiatric disorder and for a urinary, kidney, and bladder disorder.  The Veteran once again appealed that decision to the Court.  In October 2010, the Court issued a memorandum decision vacating the October 2008 Board decision and remanding the case. 

In June 2011, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In a rating decision dated December 2011, the RO granted the Veteran's claim for service connection for a psychiatric disorder.  Therefore, the matter no longer remains on appeal, and no further consideration is necessary.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In June 2011, the Board remanded this claim, in part, to obtain a medical opinion as to the nature and etiology of any urinary, kidney and bladder disorder that may be present.  The Veteran was afforded a VA examination in September 2011, but the examiner was unable to formulate an accurate diagnosis due to the Veteran's failure to undergo a urology workup, despite multiple scheduling attempts.  It was noted that the Veteran became agitated during the taking of his medical history and refused another appointment with another examiner or a urology specialist.

Several months later in January 2012, the Veteran's representative submitted a statement to the Board arguing that the September 2011 VA examiner created a "hostile environment" that affected the Veteran's cooperation in the examination.  She requested that the Veteran be rescheduled for another examination with a different physician and indicated that he was now willing to undergo uroflowmetry testing.

The Board notes that, since the Board's remand order in June 2011, service connection has benne granted for major depressive disorder with anxiety disorder.  He has generally referred to having experienced incontinence during periods of psychiatric distress.  Based on this record, the Board finds that an additional attempt should be made to reschedule the Veteran for VA examination that also addresses a potential theory of urinary disorder secondary to service-connected psychiatric disability.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992) (VA must develop and evaluate all reasonably raised service connection theories regardless of the focus of the appellant's contentions).


Accordingly, the case is REMANDED for the following action:


1.  The RO should provide the Veteran a proper notice letter informing him of what evidence is necessary to substantiate a claim for service connection on both a direct and secondary basis.

2.  The RO should obtain the Veteran's VA treatment records regarding any psychiatric and genitourinary disabiities from the VA Medical Center (VAMC) in Hampton, Virginia that are dated from May 2003 to the present. 

2.  Upon completion of the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any urinary, kidney, and bladder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions, as well as any lay statements submitted in support of his claim. 

In particular, the examiner is requested to consider the following:

* the absence of treatment for urinary complaints during active service from April 1969 to March 1970;
* a March 3, 1970, urinalysis evaluation in the clinical setting;
* the results from the March 17, 1970, separation examination resulting in a normal clinical evaluation of the genitourinary system and reporting urinalysis results as essentially negative;
* a May 1979 National Guard service treatment record that did not reflect any notations regarding urinary, kidney, or bladder problems;
* the first clinical notation regarding any genitourinary problems in a May 26, 1986, VA outpatient treatment record, wherein the Veteran reported urinating frequently and was treated for questionable prostatitis;
* a June 1986 VA outpatient treatment record that included the Veteran's report of "frequency in urination for three months  but he doesn't express polyuria anymore";
* an April 1993 VA clinical record wherein the Veteran reported "I go to the bathroom a lot to pass my water it started about 2 months ago.  It's getting worse now," his denial of dysuria or polydipsia, and the impression of polyuria of questionable (?) etiology;
* a June 1994 lay witness statement regarding the Veteran's history of experiencing depression, anxiety, nervousness, and urinary problems during his active service from April 1969 to March 1970;
* a November 1994 VA outpatient clinical record recording the Veteran's complaint of chronic urinary frequency, mostly at nights and especially when stressed, for "~ 20 years hx," a reported history of negative urology evaluations in the past, and impressions of urinary frequency and enlarged prostate;
* the history of circumcision performed in May 1995;
* an April 1996 treatment record concerning a urologic problem;
* an April 1998 VA treatment record for urinary frequency that appears to provide impressions of alcohol (ETOH) and urinary tract infection (UTI);
* a January 2003 VA clinical record reflecting a history of "enlarged prostate" with a several month history of a progressive worsening of nocturia, increased urinary frequency and dysuria;
* the Veteran's February 2003 statement alleging a history of "stress incontinence";
* a June 2003 VA clinical record reflecting treatment for severe hyperglycemia with classic history (hx) of "polydipsia/phagia/uria" with a reported prior history of urinating every hour at night which had been reduced to 2-3 times per night after treatment; and,
* a September 2011 VA mental disorders examination report reflecting the Veteran's report of a history of intermittent urinary incontinence

The examiner should then identify all current urinary, kidney, and bladder disorders.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner should address the Veteran's contention that he has experienced symptoms since service.   

In addition, the examiner should state whether it is at least as likely as not that the current disorder was caused or aggravated by the Veteran's service-connected major depressive disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4., copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report or cooperate for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  To help avoid future remand, the RO should ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and be afforded an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  The SSOC should include the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

